Exhibit 10.2

 

LOGO [g540439ex10_2pg01.jpg]

            , 2013

[NAME]

[ADDRESS]

Dear                     ,

As you know, Newcastle Investment Corp. (“Newcastle”) has distributed all the
common stock of New Residential Investment Corp. (“New Residential”) to
Newcastle stockholders (the “Distribution”). On the date of the Distribution,
you held one or more options to purchase Newcastle common stock on the terms
summarized in Exhibit A hereto (each, an “Original Newcastle Option”). Effective
as of the Distribution, each Original Newcastle Option was converted into (i) an
option (each an “Adjusted Newcastle Option”) to purchase the same number of
Newcastle common shares at the per-share exercise price shown on Exhibit A
hereto and (ii) an option (each, an “NRZ Option”) to purchase the number of
shares of New Residential common stock at the per-share exercise price shown on
Exhibit A hereto, in each case on the same terms and conditions otherwise
applicable to the Original Newcastle Option.

Accordingly, unless and until New Residential provides you with revised
documentation, the terms of your NRZ Option are as set forth in the award
agreement evidencing the Original Newcastle Option (the “Award Agreement”) as
modified by this letter and the terms, as applicable, of the Newcastle
Investment Corp. Nonqualified Stock Option and Incentive Award Plan or the
Newcastle Investment Corp. 2012 Nonqualified Stock Option and Incentive Award
Plan (collectively the “Plans”), provided that, as applicable, all references to
“Newcastle” or “Company” in the Award Agreement and the Plans shall be deemed to
be references to New Residential. You will receive a separate letter from
Newcastle in regard to your Adjusted Newcastle Option.

Please sign both copies of this letter where indicated below, retain one for
your records and return the other to                      to indicate your
acknowledgment of and agreement to the terms and conditions contained herein. If
you have any questions about this letter, please contact                      at
                    .

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

    New Residential Investment Corp.     By:  

 

    Name:       Title:  

Acknowledged and agreed

as of             , 2013:

     

 

      [Name]      

 

2



--------------------------------------------------------------------------------

Exhibit A

 

Original Newcastle Option

   Adjusted
Newcastle
Option    NRZ Option

Date of Grant

   Expiration
Date    Number of
Shares Subject to
Option Upon
Grant    Number of Shares
Subject to Option
Upon Distribution    Per-Share
Exercise
Price    Per-Share
Exercise
Price    Number of Shares
Subject to Option
Upon Distribution    Per-Share
Exercise
Price                                                                           
        

 

3